PER CURIAM: *
The judgment of the district court is affirmed for the reasons stated by that court. HealthSouth complied fully with the Family Medical Leave Act and the 12 weeks of leave ended on October 27, 2003. Gad took personal leave and was terminated for non-discriminatory reasons in December. Gad was an at-will employee and subject to termination in December. The district court did not abuse its discretion in costs assessed.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.